Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 2/4/21.
Claims 6-7 are amended.  Claims 2 and 15-20 are cancelled.  Claims 1,3-14 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1, 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (4504509) in view of Shih ( 6224921).
For claims 1,3-14, Bell discloses a liquid batter for coating foodstuffs and method of making coated foodstuffs, including deep-fried coated foodstuffs.  For claim 1, the batter comprises ungelatinized starch, oil, emulsifier  and water.  When the batter is to be used in coating foodstuffs prior to frying thereof, the batter comprises 30-85% water and 10-35% starch.  For claims 3,6,8,11,15, Bell discloses to use the fried batter mix, chicken parts were dipped into the batter and then placed into a skilled pre-heated to 375 and containing about 1 inch of oil.  The coated foodstuff was then fried.  ( see columns 2,4,5,7)
Bell does not specifically discloses 60-100 parts/100 parts starch as in claim 1, the void percent as in claims 5,10,13 and freezing as in claims 4,9,12,14.
Shih discloses a batter having low oil uptake.  Shih teaches that in the coating of the comestibles, the batter mix is added and stirred in water at a ratios ranging from about 1:11 to 1:3.  The viscosity of the batter slurry influences the coating properties such as mass pickup or add-on.  Normally, a thicker batter results in good adhesion and encapsulation properties whereas a thin batter is more likely to develop void.  However, excessively thick coating losses consumer appeal and may taste bready.  It is essential, therefore, that through adjustment of water content, the viscosity of  the batter slurry be 
While Bell does not disclose the specific parts as claimed, Bell discloses the water can vary over a wide range of 30-85% and the starch in the range of 10-35%.  The claimed parts give a ratio of .6/1 to 1:1.  The ranges disclosed in Bell includes amounts giving a 1:1 ratio.  As shown in Shih, the ratio of batter mix to water can range from 1:1 to 1:3 depending on the viscosity desired and the viscosity in turn affect the coating properties.  Thus, it would have been obvious to one skilled in the art to vary the ratio of water to starch depending on the fluidity wanted and consistency desired of the coating on the foodstuff.  One can readily determine the optimum amount through routine experimentation.  As to the percent of void, Shih disclose the presence of void depends on the fluidity of the batter.  Shih discloses thin batter gives void.  It would have been obvious to one skilled in the art to determine the percent of void depending on the consistency desired for the batter.  This parameter can readily be determined by one skilled in the art through routine experimentation to give the most optimum coating and resulting texture.  As to freezing the product, it would have been obvious to freeze the product when desiring long term storage.  This is well-known in the art.
Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive.
In the response, applicant argues that Shih teaches or at best suggests the starch:water of .78:1 to .78:3 which does not fall within the scope of the claimed invention of 1:1 to 1:.6.  Applicant bases the argument on the calculation that rice flour has a carbohydrate including starch of about 80%.  This argument is not persuasive.  Firstly, the Shih reference is used as a teaching reference to show that the fluidity of the batter can vary depending on the viscosity desired for the batter and the viscosity can affect the coating properties of the batter.  Knowing this factor, it would have been within the skill of one in the art to determine the proper water to batter ratio through routine experimentation to obtain 
	Applicant further argues that the starch in Bell is highly cross-linked such that its use in a starch to water ratio of 1:1 will provide a final food in which the coating is spattered and flaked off.  Applicant reaches this conclusion based on the disclosure on column 4.  The argument is not persuasive.  Applicant has not submitted any evidence to support the argument.  The disclosure pointed to by applicant pertains to the maltose-free starch dextrin.  There is no correlation between the dextrin and spattering /flaking of the coating.  Quite opposite,  Bell discloses that the dextrin contributes to the adherent film-forming properties of the batter so that the coating adheres to the foodstuffs throughout cooking ( either baking or frying) without flaking off.  The discussion is on the dextrin.  It is not clear how applicant reaches the conclusion that the cross-linked starch gives a food in which the coating is spattered and flaked off from the discussion on maltose-free dextrin which is disclosed to enhance adherence of the batter coating.  Applicant points to the disclosure of greater amounts of starch ingredient.  But, the amount of starch is disclosed to be 10-35 parts for fried batter.  The content of starch is disclosed to be in the range of 30-55% in the instant specification.  Thus, the amount of starch disclosed in Bell is less and there is no disclosure of spattering and flaking in the amount of 10-35 parts.  Applicant points to the examples in table I and argues that water content should be excessively greater than the starch content.  The examiner respectfully disagrees.  Examples are just exemplified embodiments; they are not the 
	Applicant further argues that the meaning of void in Shih differs from the meaning as used in the claims.  The void suggested by Shih is deemed to relate to blow-off and to mean are area on the fried food on which the coating is lacking while the void in the present invention has clearly distinct meaning, namely  pore.  This argument is not persuasive.  The claims do not have any parameter defining the void.   Contrary to applicant’s argument, the instant specification does not define void as pore. Applicant argues Shih is not concerned with pore-sized structure.  This argument is not commensurate in scope with the claims.  There is no limitation of pore-size structure in the claims; thus, it is not a limitation to be considered.  The void area is dependent on the fluidity of the batter and it would have been obvious to one skilled in the art to vary the void area depending on the viscosity of the batter.  Since the void area is present, it is obvious that it can be observed under the microscope when such observation is desired.  The observation of the void area does not make the batter to be difference. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 8, 2021
/LIEN T TRAN/              Primary Examiner, Art Unit 1793